Citation Nr: 0100185	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran's representative submitted a letter in June 1998 
to the effect that the veteran was also requesting an 
increased evaluation for his PTSD.  This matter is referred 
to the RO for development.  The representative also submitted 
additional evidence directly to the Board.  That evidence, 
which is duplicative of evidence already associated with the 
record, included a letter waiving original consideration by 
the RO.


REMAND

The issue before the Board is whether the veteran's service-
connected PTSD, which is evaluated as 50 percent disabling, 
precludes him from obtaining and maintaining gainful 
employment.  The veteran, who has a high school equivalency 
degree and two years of vocational education, worked as a 
housekeeping aid in a hospital from November 1988 to April 
1998, when he resigned.  According to a VA examination report 
made in August 1998, the veteran previously worked as an aid 
in an X-ray department for two years, at the Post Office for 
two or three years, and he was a heavy fuel tank driver while 
in the military.  The report further reflects that the 
veteran was diagnosed with PTSD, panic disorder with mild 
agoraphobia, and alcohol abuse.  The examiner gave the 
veteran a Global Assessment of Functioning (GAF) score of 45, 
which indicates serious impairment in his occupational and 
social functioning.  No specific assessment was made as to 
whether the veteran was precluded from obtaining and 
maintaining gainful employment because of his service-
connected PTSD, as distinguished from other mental disorders.  
In the past, the veteran has been diagnosed with paranoid 
schizophrenic disorder, a history of heroin dependence and 
cocaine abuse, alcoholism, and personality disorder with 
antisocial features.

Because the examiner in August 1998 did not offer an opinion 
as to whether it was at least as likely as not that the 
veteran was precluded from obtaining and maintaining gainful 
employment because of his service-connected PTSD, the Board 
finds that the examination report is deficient, and the case 
must be remanded for further development.  In this respect, 
the Board is precluded from differentiating between the 
symptomatology attributable to a nonservice-connected 
disability and that attributable to a service-connected 
disability in the absence of medical evidence making such 
distinction.  See Mittleider v. West, 11 Vet. App. 181 
(1998).

Accordingly, this case is remanded to the RO for the 
following action:

The veteran should be scheduled for a VA 
mental disorders examination, with the 
claims folder made available to the 
examiner for review.  The examiner should 
interview the veteran and determine what 
impact the service-connected PTSD is 
having on his employability.  The 
examiner should state in the report 
whether it is at least as likely as not 
(50 percent probability or more) that 
service-connected PTSD is preventing the 
veteran from obtaining and maintaining 
all forms of gainful employment, as 
distinguished from any other mental 
disorder or physical disability.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



